Exhibit 2008 Management Incentive Plan(MIP) Participants Chief Information Officer Chief Financial Officer VP Human Resources General Counsel Senior VP Sales(also participates in Sales Incentive Plan) Executive VP Corporate Sales (also participates in Sales Incentive Plan) VP Products and Services (also participates in Product Revenue Plan) Objectives ·Achieve corporate performance Shareholders care about ·Drive and reward unified performance across exec team ·Focus on building trend for long term, profitable growth Key Achievement Measures for 2008 Achievement of Board defined goals around Bookings Growth, Cash Flow Profitability and Profitability Objectives. Bonus Target @ 100% Achievement §VP Products and Services33% of Base Salary §Chief Information Officer33% of Base Salary §Chief Financial Officer33% of Base Salary §VP Human Resources25% of Base Salary §General Counsel11% of Base Salary §Sr. VP Sales$25,000 §Exec. VP Bus. Dev.$25,000 Terms of Achievement and Payment of Incentive Bonus §All three Measures of Success must be achieved §All or Nothing, no partial payment or accelerators §Verification by the Board of measures achieved §Approximately January 2009 Bonus to be paid upon completion of annual audit
